Citation Nr: 0510505	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-06 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.     

These matters come to the Board of Veterans' Appeals (Board) 
from January 2001 and April 2002 rating decisions.

In January 2001, the RO granted service connection and 
assigned an initial 50 percent rating for PTSD, effective 
April 5, 2000.  In February 2001, the veteran's 
representative filed a notice of disagreement (NOD) with the 
initial rating assigned for PTSD.  A statement of the case 
(SOC) was issued in March 2001, and the veteran's 
representative filed a substantive appeal in July 2001.  In 
October 2001, the veteran and his spouse provided testimony 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of this hearing is of record.  

In April 2002, the RO denied, inter alia, the veteran's claim 
for a TDIU.  In December 2002, the veteran's representative 
filed a NOD with the denial of a TDIU.  A SOC was issued in 
May 2003, and the veteran's representative filed a 
substantive appeal in June 2003.

As the claim for a higher rating for PTSD involves a request 
for a higher initial evaluation following the grant of 
service connection, the Board has characterized this claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
REMAND

The Board's review of the claims file reveals that additional 
development of the claims for an initial rating in excess of 
50 percent for PTSD, and for a TDIU, is warranted.  

Initially, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and its 
implementing regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.               38  U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to either of the issues 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the Department to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  Additionally, the RO's notice letter 
should request that the veteran submit all medical evidence 
pertinent to his claims that is in his possession.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The record also reflects that further examination of the 
veteran is warranted.  The veteran underwent VA examination 
in December 2000, and at that time the examiner noted that he 
had symptoms of repeated recall of experiences from his 
service in Vietnam, sleep disturbances, flashbacks, 
hyperarousal, exaggerated startle response, episodes of 
anger, difficulty in maintaining relationships, difficulty in 
expressing emotions, avoidance of activities that reminded 
him of his Vietnam service, and problems with concentration.  
He also experienced feelings of anxiety, limited insight, and 
marginal judgment.  The veteran did not show any delusional 
features or appear to have any hallucinations, and was alert 
and oriented to person, place, and time.  The examiner 
diagnosed PTSD, chronic, and severe, and assigned a Global 
Assessment of Functioning Score (GAF) of 38.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score between 31 to 40 suggests that a psychiatric 
disability is manifested by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).    

On examination again in November 2001, the veteran was very 
agitated and restless.  He reported that he continued to 
experience flashbacks, hypervigilance, nightmares, episodes 
of anger, difficulty in situations in which he was under 
stress, and difficulty in interacting with other people, to 
include problems in occupational settings.  The veteran 
denied any delusions or hallucinations, and his insight and 
judgment regarding daily activities appeared adequate.  The 
examiner diagnosed PTSD, chronic, and assigned a GAF of 
"around 50."  According to the DSM-IV, GAF scores between 
41 to 50 are indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social or occupational 
functioning.  

In his December 2001 letter, a social worker at the Buffalo 
Vet Center treating the veteran for his PTSD, stated that he 
had reviewed the November 2001 examiner's findings, and that 
in his opinion the veteran had serious functional impairment 
in the areas of work and relationships, and difficulties with 
his thought process and with anxiety, that warranted a GAF 
score closer to the initially assigned 38 rather than the 
subsequent score of 50.  Also noted were the veteran's 
symptoms of alienation, anxiety, depression, and at times 
irrational and illogical aspects of his thought process.   In 
a May 2003 letter, the same VA social worker noted that the 
veteran continued to receive treatment at the Buffalo Vet 
Center, and that he had profound alienation, high anxiety, 
and irrational elements to his thought process.  The social 
worker expressed the belief that as a result of these PTSD 
symptoms, the veteran was not employable.  

The above-noted findings reveal inconsistency in assessments 
as to the severity of the veteran's PTSD, and a possible 
indication that the disability may have increased in severity 
since the veteran last underwent VA examination for the 
disability.  These questions may best be resolved by 
examination, and medical opinion, by a psychiatrist.  The 
Board also points out that as the veteran is also claiming 
entitlement to a TDIU, primarily on the basis of his service-
connected psychiatric disability, an opinion as to the impact 
of the veteran's PTSD on his employability would be helpful 
in resolving the TDIU claim.  This is particularly so in 
light of the social worker's expression of his belief that as 
a result of the veteran's PTSD symptoms, he was not 
employable.

Hence, the Board finds that the RO should arrange for the 
veteran to undergo VA examination, by a psychiatrist, with 
specific findings responsive to the applicable rating 
criteria, assignment of a GAF representing impairment due to 
PTSD, and an explanation of what the score means.  The 
examiner should also offer comments as to whether the veteran 
is rendered unemployable due to PTSD.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claims for increase.  See 38 C.F.R.     § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Buffalo VA Medical Center (VAMC), dated from May 2000 to 
April 2003, and from the Buffalo Vet Center, dated from 
December 2000 to March 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Buffalo VAMC since April 2003, and from the Buffalo Vet 
Center since March 2003, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requesting records 
from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher rating for PTSD on its 
merits, the RO must document its continued consideration of 
whether "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, cited to above, is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's PTSD from the 
Buffalo VAMC (currently identified as the 
"VA Western New York Healthcare System 
at Buffalo"), since April 2003, and from 
the Buffalo Vet Center, since March 2003.  
The RO must follow the current procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for a 
higher initial rating for PTSD, and for a 
TDIU, currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
response period).   


3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, for 
evaluation of his PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the current level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

The examiner should also offer an opinion 
as to the impact of the veteran's PTSD on 
his employability-to specifically, 
whether the veteran's PTSD renders him 
unable to obtain or retain substantially 
gainful employment.  In rendering this 
assessment, the examiner should address 
the May 2003 letter from a VA social 
worker treating the veteran, expressing 
the finding that the veteran was 
unemployable as a result of his PTSD 
symptoms.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for an 
initial rating in excess of 50 percent for 
PTSD, and for a TDIU, in light of all 
pertinent evidence and legal authority.  
With respect to the claim for a higher 
initial rating for PTSD, the RO must 
specifically document its continued 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, cited 
to above, is warranted.      

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 








Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



